883 F.2d 1484
Edward Allen WHITE, Plaintiff/Appellant,v.Wayne McGINNIS, Defendant/Appellee.
No. 86-2208.
United States Court of Appeals,Ninth Circuit.
Sept. 6, 1989.

Before GOODWIN, Chief Judge, BROWNING, WALLACE, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, and TROTT, Circuit Judges.

ORDER

1
Upon the vote of a majority of the nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.